Order, Supreme Court, *434New York County (Donna M. Mills, J.), entered September 3, 2008, which, to the extent appealed from as limited by the brief, denied defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
The assertion of plaintiffs expert that there were defects in the staircase on which plaintiff fell is insufficient to raise an issue of fact as to proximate cause, because there is no evidence connecting plaintiffs fall to those defects (Kane v Estia Greek Rest., 4 AD3d 189 [2004]; see also Telfeyan v City of New York, 40 AD3d 372 [2007]). Concur—Mazzarelli, J.P., Friedman, Catterson, Renwick and Abdus-Salaam, JJ.